Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 7, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162986(42)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  ALLEN JONES,                                                                                                         Justices
           Plaintiff-Appellee,
                                                                     SC: 162986
  v                                                                  COA: 351889
                                                                     Ct of Claims: 19-000117-MZ
  STATE OF MICHIGAN,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer is GRANTED. The answer submitted on July 2, 2021, is accepted as
  timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 7, 2021

                                                                                Clerk